Citation Nr: 1412959	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  10-31 567A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of the oropharynx.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from November 1963 to November 1967.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.


FINDINGS OF FACT

1.  The Veteran's exposure to herbicides is presumed due to his Vietnam service, but his oropharynx cancer is not in turn presumed to be related to such exposure.

2.  His oropharynx cancer did not manifest during his service or within one year of his separation from service and there is no competent and credible evidence otherwise etiologically linking this cancer to his service - including even to his presumed exposure to herbicides in Vietnam.


CONCLUSION OF LAW

The Veteran's squamous cell carcinoma of oropharynx is not shown to be due to disease or injury incurred in or aggravated by his service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Essentially, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence he is expected to provide versus that VA will obtain for him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Veteran was provided with the relevant notice and information in a September 2009 letter, prior to the initial adjudication of his claim later that month, so in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the processing and adjudication of his claim, certainly none that he and his representative consider unduly prejudicial - meaning necessarily outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records and providing an examination or medical opinion when necessary to make a decision on the claim.  This additional obligation does not apply if there is no reasonable possibility the assistance would aid in substantiating the claim.

To this end, the Veteran's service treatment records (STRs), service personnel records (SPRs), and identified post-service VA treatment records have been obtained and associated with his claims file for consideration.


The Veteran was not provided an examination nor was an opinion sought since it was determined neither was needed.  In McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the Veterans Court (CAVC) held that an examination and medical nexus opinion are required in response to a claim of entitlement to service connection when there is:  (1) evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or a disease manifested in accordance with presumptive service connection regulations, occurred that would support incurrence or aggravation; (3) an indication the current disability may be related to the in-service event, injury, or disease; but (4) insufficient evidence to decide the claim.  See also 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  The third prong, requiring that the evidence of record "indicate" that the claimed disability or persistent or recurrent symptoms "may be" associated with the established event, injury, or disease in service is a "low threshold".  McLendon, at 83.

The Federal Circuit Court has clarified that, when determining whether a VA examination and opinion are required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggest an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (Medically competent evidence is not required in every case to "indicate" that the claimant's disability "may be associated" with the claimant's service).

But this is not to say or suggest that VA is obligated to provide an examination for a medical nexus opinion merely as a matter of course.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004).  If such were the case, this would circumvent the craftily tailored language of the statute and regulation governing when examinations and opinions should be obtained and require provision of an examination and opinion in virtually every instance, so virtually without exception.


As discussed in more detail below, there is nothing suggestive in the record other than the Veteran's statements that his oropharynx cancer is the result of his service, specifically to his presumed herbicide exposure.  His particular type of cancer is not among those that are presumed to be related to herbicide exposure (which, if it was, would not require an examination because the necessary linkage between the cancer and his service would be presumed, absent indication to the contrary) and it was not first diagnosed until approximately 42 years after he separated from service with no suggestion, except for his unsubstantiated lay opinion, of a causal relationship or correlation with his service and herbicide exposure, especially.  So, here, even the low threshold for obtaining an examination and opinion is not met.

The Board therefore finds that all necessary development has been accomplished.  Consequently, appellate review may proceed without prejudicing the Veteran in adjudicating his claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Legal Criteria and Analysis

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing entitlement to direct service connection generally requires having competent and credible evidence of three things:  (1) proof the Veteran has the claimed disability or, at the very least, indication he has at some point since the filing of the claim; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship, i.e., a nexus, between the disease or injury in service and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).


Malignant, i.e., cancerous tumors will be presumed to have been incurred in service if manifested to a compensable degree (generally meaning to at least 10-percent disabling) within the year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Also, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 (Vietnam Era) shall be presumed to have been exposed during such service to an herbicide agent (including the dioxin in Agent Orange), unless there is affirmative evidence establishing that he was not exposed to any such agent during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  If a Veteran was exposed to an herbicide agent (again, meaning including the dioxin in Agent Orange) during active military, naval, or air service, then certain diseases in turn shall be presumptively service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  This analysis thus focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).


The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran contends his oropharynx cancer is related to his herbicide exposure during his service.  His VA medical records show he was initially diagnosed with squamous cell carcinoma of the oropharynx (i.e., base of tongue and left tonsil) in July 2009, so the requirement of a current diagnosis or disability is established.  His presence on the landmass of Vietnam during the Vietnam Era is also established, so it is presumed he was exposed to herbicides (Agent Orange).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  There still has to be attribution of his cancer to his service, however, including especially to his presumed exposure to Agent Orange in Vietnam.

He specifically asserts that his claim should be allowed on a presumptive basis.  See October 2010 statement.  Although there are many forms of cancer for which service connection is granted on a presumptive basis due to herbicide exposure, his oropharynx cancer is not among them.  See 38 C.F.R. § 3.309(e).  The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Diseases Not Associated With Exposure to Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).  Indeed, his type of cancer is expressly excluded from the list of presumptive diseases.  This list of presumptive diseases includes:  AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type II Diabetes Mellitus (adult-onset diabetes), Hodgkin's disease, non-Hodgkin's lymphoma, ischemic heart disease, chronic B-cell leukemias, multiple myeloma, Parkinson's disease, "early onset" peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2009 and Supp. 2010); see Notice, 75 Fed. Reg. 168, 53202-16  (Aug. 31, 2010).

These diseases, however, must have become manifest to a degree of 10 percent or more at any time after service, except that chloracne (or other acneform disease consistent with chloracne) must become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  See 38 C.F.R. § 3.307(a)(6)(ii) .

Moreover, as mentioned, VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49  (1996).  See, too, Diseases Not Associated With Exposure to Certain Herbicide Agents, 68 Fed. Reg. 27,630 (May 20, 2003); see also Health Outcomes Not Associated With Exposure to Certain Herbicide Agents, 72 FR 32395-01 (June 12, 2007).  In particular, the Secretary has clarified that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for the following conditions:  cancer of the oral cavity (including lips and tongue, pharynx (including tonsils), or nasal cavity (including ears and sinuses); cancers of the pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs; esophageal cancer; stomach cancer; colorectal cancer (including small intestine and anus); hepatobiliary cancers (liver, gallbladder and bile ducts); pancreatic cancer; bone and joint cancer; melanoma; non-melanoma skin cancer (basal cell and squamous cell); nasopharyngeal cancer, breast cancer, cancers of reproductive organs (cervix, uterus, ovary, testes, and penis; excluding prostate); urinary bladder cancer; renal cancer; cancers of brain and nervous system (including eye); endocrine cancers (thyroid, thymus, and other endocrine; cancers at other and unspecified sites; neurobehavioral disorders (cognitive and neuropsychiatric); amyotrophic lateral sclerosis (ALS); chronic peripheral nervous system disorders; respiratory disorders; gastrointestinal immune system disorders (immune suppression, allergy, and autoimmunity); circulatory disorders (including hypertension); endometriosis; effects on thyroid homeostasis; certain reproductive effects, and, any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395 -32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258  -21260 (May 7, 2009); Notice, 75 Fed.Reg. 32540  (June 8, 2010).

Thus, service connection may be presumed for residuals of Agent Orange exposure by satisfying two requirements.  First, a Veteran must show that he served in the Republic of Vietnam during the Vietnam War era.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must have a diagnosis of one of the specific diseases listed in 38 C.F.R. § 3.309(e).  Brock v. Brown, 10 Vet. App. 155, 162 (1997).  However, the availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing entitlement to service connection with proof of actual direct causation, that is, with evidence otherwise linking the claimed condition to the Veteran's military service and, in particular, to his presumed exposure to Agent Orange or other toxin.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Brock v. Brown, 10 Vet. App. 155, 160 (1998); and Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  See, too, McCartt v. West, 12 Vet. App. 164, 167 (1999) (indicating the principles set forth in Combee, which instead concerned exposure to radiation, are equally applicable in cases involving exposure to Agent Orange).

In support of his claim, the Veteran submitted a copy of an October 2009 Board decision granting service connection on a presumptive basis for throat cancer and squamous cell carcinoma of the left tongue base and tonsil due to herbicide exposure.  That prior Board decision, however, has no binding effect on this or any other Board decision.  See 38 C.F.R. § 20.1303 (2013).  Nevertheless, it is still evidence to be considered and it is the Board's principal responsibility to assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In that October 2009 Board decision, an expert medical opinion was obtained in which the examiner opined:

[The Veteran] was diagnosed with T1N2bMx squamous cell carcinoma, left tonsil and left base of the tongue on October 2004.  The risk factors for this condition are often related to exposure to both alcohol and tobacco.  Based on records, [the Veteran] never smoked or consumed alcohol.

In accordance with the medical definition:

The respiratory system includes the nostrils, nasopharynx, oral pharynx, glottis, trachea, bronchi and bronchioles.

Oropharynx (as part of the respiratory system) includes base of the tongue, the soft palate, tonsil and the side and back wall of the throat.

Based on the medical definition, [the Veteran's] squamous cell carcinoma of left tonsil and base of the tongue is part of the respiratory system and there is no exposure to both tobacco and alcohol that can attribute to his malignancy.

The October 2009 Board decision relied upon this opinion and medical definition in granting the claim.  Here, the Board accepts the medical definition of "respiratory system" as including the oral pharynx and in doing so the Board also acknowledges the presumptive diseases under 38 C.F.R. § 3.309 (e) associated with herbicide exposure includes respiratory cancers.  But the definition, while informative as to the scope of the respiratory system, ultimately, has little bearing on the outcome of this particular case.  If the regulations had only stated respiratory cancers, then it would include all cancers of the respiratory system.  It would then be conceivable under this scenario that the pharynx would be included based on the medical definition provided above.  However, the regulation qualifies the types of respiratory cancers included in the presumption by adding in parentheses cancer of the lung, bronchus, larynx, or trachea.  Since the regulations limit respiratory cancers to only the lungs, bronchus, larynx, or trachea, it is apparent that VA's intent was not to include the entire respiratory system.  The Board further notes the National Academy of Sciences (NAS) opined that there was no connection between exposure to herbicides in the Republic of Vietnam for all disease not listed at 38 C.F.R. § 3.309(e) including cancers of the pharynx (including tonsils).  See 59 Fed. Reg. 341 (Jan. 4, 1994); 61 Fed. Reg. 41442 (Aug. 8, 1996); 64 Fed. Reg. 59232 (Nov. 2, 1999); 66 Fed. Reg. 2376 (Jan. 11, 2001); 67 Fed. Reg. 42600 (June 4, 2002); 68 Fed. Reg. 27630 (May 30, 2003); 72 Fed. Reg. 32395 (May 20, 2007).  As oropharynx cancer is not listed among the respiratory cancers presumed to be related or herbicide exposure, service connection may not be granted based on 38 C.F.R. § 3.309(e).

The Board also accepts and finds probative the examiner's comment that risk factors for squamous cell carcinoma of the tonsil and base of the tongue often are related to exposure to both alcohol and tobacco.  This was an important factor the medical examiner considered in offering a positive opinion in the October 2009 decision.  In that Board decision the Veteran had no history of exposure to alcohol and tobacco, but the same cannot be said for the Veteran in this case.  VA treatment records in July 2009, September 2009, and April 2010 show he reported having a remote history of smoking (i.e., he had not smoked in 40 years according to a March 2004 VA treatment record) and that he had smoked for a period of 4 to 10 years.  VA records in March 2004, May 2007, and September 2009 suggest he drank alcohol infrequently.  

Given the risk factors the Veteran had for developing oropharynx cancer, the medical opinion in the October 2009 Board decision, which only took into consideration a Veteran with no known risk factors, has very little probative value in this case in terms of linking this particular Veteran's cancer to herbicide exposure in Vietnam.  These Veterans have had differing life circumstances.

Having fully considered the presumption under 38 C.F.R. § 3.309(e), the Board notes there is another presumption for chronic diseases under 38 C.F.R. § 3.309(a) that includes malignant tumors.  This presumption requires the chronic disease to have become manifest to a degree of 10 percent or more within 1 year from the date of separation from service.  See 38 C.F.R. § 3.307(a)(3).  As noted, the Veteran's cancer did not manifest until decades after service, therefore well beyond the presumptive period permissible by this subpart of this VA regulation, so service connection is not warranted on this basis either.

There is also the notion of continuity of symptomatology since service as an alternative means of establishing the required relationship or correlation between the now claimed cancer and military service, but it is only permissible if the condition being claimed is one of the ones identified as chronic according to § 3.309(a).  38 C.F.R. § 3.303(b); see generally Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran has not shown or claimed to have experienced continuous cancer symptoms since his service.  Indeed, to the contrary, the evidence does not show he reported having symptoms earlier than approximately 1 year prior to the diagnosis.  See July and September 2009 VA treatment records.  Moreover, this notion of continuity of symptomatology only applies when the condition now being claimed was first noted in service, and such is not the case here.

Finally, regardless of presumptions, service connection also may be established either by showing direct service incurrence or aggravation.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  The Veteran's oropharynx cancer was not manifested in service and it did not manifest until decades after service.  The lengthy period between service and the earliest symptoms of this disease is a factor that weighs against his claim.  See Maxson v. Gober, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period following service without medical complaint can be considered, along with other factors, just not the only or sole factor, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).  See, too, Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology since service and had failed to account for the lengthy time period following service during which there was no clinical documentation of the claimed disorder).  No probative evidence has been presented or obtained suggesting there is a link between his service and this now claimed disability.

Accordingly, the Board must conclude that entitlement to service connection for oropharynx cancer must be denied because the weight of the evidence is against the claim.  In reaching this conclusion, the Board considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the most probative evidence is against the claim, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim of entitlement to service connection for squamous cell carcinoma of the oropharynx is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


